Citation Nr: 0823846	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  97-22 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a left 
knee disability.

2.  Entitlement to a compensable rating for seborrheic 
dermatitis.

(The additional claims for service connection for gout and 
for higher ratings for hypertension and residuals of a left 
shoulder injury are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran had active military service from June 1966 to 
June 1987.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  These 
include an October 1996 decision that denied a rating higher 
than 10 percent for traumatic arthritis in the left knee and 
a more recent April 1999 decision that denied a compensable 
rating for seborrheic dermatitis.

In his December 1999 substantive appeal (VA Form 9), 
concerning the claim for a compensable rating for the 
seborrheic dermatitis, the veteran requested a hearing at the 
RO before a Veterans Law Judge (VLJ) of the Board.  The 
hearing was initially scheduled for November 2004, but he 
cancelled it in advance of the hearing date. More recently, 
another hearing was scheduled for January 2006, but he did 
not appear for it.  He has not explained or justified his 
absence or requested to reschedule the hearing.  So the Board 
deems his hearing request withdrawn.  See 38 C.F.R. § 
20.704(d) (2007).

In September 2006, the Board remanded both claims for 
additional evidentiary development and adjudicative action.  
Regrettably, the Board must again remand this case to the RO 
via the Appeals Management Center (AMC).


REMAND

The veteran's increased-rating claims for a left knee 
disability and seborrheic dermatitis must be remanded again 
to comply with the Board's prior September 2006 remand 
directives that he be afforded a VA dermatological 
examination and that the AMC issue a supplemental statement 
of the case (SSOC) addressing both claims.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (holding that the veteran is 
entitled, as a matter of law, to compliance with remand 
directives).

In the September 2006 remand, the Board requested that the 
veteran be afforded an appropriate VA examination to assess 
the severity of his left knee disability and seborrheic 
dermatitis.  Pursuant to that request, he had a VA 
compensation examination in March 2007.  At that time, a VA 
examiner properly examined the veteran's left knee but did 
not discuss the severity of his seborrheic dermatitis.  
Therefore, in order to comply with the September 2006 remand, 
the veteran should be afforded a VA dermatological 
examination to evaluate the severity of his seborrheic 
dermatitis.  Id. 

Also in the September 2006 remand, the Board instructed the 
RO (AMC) to readjudicate the claims concerning higher ratings 
for the veteran's left knee disability and seborrheic 
dermatitis, with consideration of the new criteria used to 
rate skin conditions pursuant to 38 C.F.R. § 4.118 DC 7806 
(effective as of August 30, 2002).  The RO (AMC) was then 
asked to issue the veteran and his representative an SSOC.  
It does not appear, however, that either claim was 
readjudicated by the RO (AMC).  See 38 C.F.R. § 19.31 (2007).  
Therefore, after the veteran's dermatological examination, 
the RO should readjudicate both claims and issue the veteran 
and his representative an SSOC, which must include both the 
old and the new criteria for rating skin disorders.  See 
Stegall, supra.  See, too, 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2007); Rhodan v. West, 12 Vet. App. 55 
(1998); VAOPGCPRECs 7-2003 (Nov. 19, 2003) and 3-2000 
(Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
dermatological examination to assess the 
current severity of his skin disorder 
(seborrheic dermatitis) - preferably 
during an active stage of the disease.  
Ask the examiner to provide specific 
findings as to the percentage of the 
veteran's entire body affected by this 
disorder, as well as the percentage of 
the exposed areas of his body.  


The examiner must also indicate whether 
treatment of the veteran's skin disorder 
has included intermittent systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs for a total 
duration of less than 6 weeks during the 
past 12-months, or other period, or 
whether only topical agents have been 
used or prescribed.  It is imperative 
that the claims file be made available to 
the examiner for review of the veteran's 
pertinent medical and other history, 
including a complete copy of this remand.

2.  Then readjudicate the claims in light 
of the additional evidence.  In so doing, 
consider both the old and the new 
criteria for rating skin disorders, as 
these criteria were amended effective 
August 30, 2002.  If either claim is not 
granted to the veteran's satisfaction, 
send him and his representative a SSOC 
and give them an opportunity to respond 
to it before the record is returned to 
the Board for further appellate review.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




